TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00053-CV



                                Jeffrey Roland Boggess, Appellant

                                                  v.

  Estate of Martha Blakely, with Betsy Blakely, the Independent Executor of the Estate of
                                Martha Blakely, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-FM-04-005498, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties to this appeal have filed a joint motion requesting that this Court’s records

be sealed. On July 9, 2008, this appeal was abated for the entry of orders effectuating the parties’

settlement agreement. On September 5, 2008, the trial court entered a final order effectuating the

settlement agreement and granting the parties’ motion to seal court records, sealing all records except

court orders or opinions. The appellate record has been supplemented with the trial court’s final

order. Accordingly, the parties’ motion to seal this Court’s records is granted as to all appellate

records except orders or opinions issued by this Court.

               The parties have also filed a joint motion to dismiss this appeal pursuant to the

settlement agreement. We grant the parties’ motion and dismiss the appeal. See Tex. R. App. P.

42.1(a).
                                          __________________________________________

                                          Diane M. Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Joint Motion

Filed: November 21, 2008




                                             2